Citation Nr: 1718975	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-07 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left foot/ankle disability.

2.  Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel





INTRODUCTION

The Veteran had active service from April 1984 to April 1986 and September 1990 to July 1991.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a left ankle disability, and as pertinent here, declined to reopen a previously denied service connection claim for right shoulder disability.  

On his March 2013 substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge sitting at the RO.  However, the Veteran, in September 2011, chose to cancel his hearing request.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In April 2016, the Board reopened the service connection claim for right shoulder disability and remanded both service connection claims for right shoulder and left foot disabilities for further development to include retrieving additional records and affording the Veteran additional VA compensation examinations.  Such was accomplished and the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a remand request is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination substantially complied with the Board's remand order).  

The case has since returned to the Board for further appellate consideration. 





FINDINGS OF FACTS

1.  The preponderance of the evidence shows that the Veteran's current left foot/ankle disability was not present during service and is not shown to be causally related to his active military service.

2.  The preponderance of the evidence shows that the Veteran's right shoulder disability, to include arthritis, was diagnosed many years after service and is not attributable to any incident or injury in active service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left foot/ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. Vet. App. 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A pre-adjudicatory letters dated in June 2006, August 2006, May 2007, and September 2010 explained the evidence necessary to substantiate the claim and VA and the Veteran's responsibilities.  The letters informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  In addition, the letters explained how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought.  He has therefore received all required notice concerning his claim.

VA has also met the duty to assist the Veteran.  His claims file contains all of his service treatment records (STRs), VA and private medical records, Social Security Administration (SSA) records, and lay statements in support of the claim.  

In addition, the Veteran was afforded VA examination for his left foot disability in July 2016.  He was afforded an examination of his right shoulder in August 2006 and July 2016.  Collectively, these opinions are adequate to decide the claims.  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include arthiritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.
 
The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Left Foot Disability - Analysis 

The Veteran asserts that his current left foot disability is related to an incident in service when a data cable weighing 200 pounds fell on his left foot, which caused him to limp ever since.  Also, in a July 2006 statement, the Veteran indicated that during service, he was diagnosed with a broken foot and strained tendons and was put in a cast for six weeks.  

The Veteran has a current left foot/ankle disability diagnosed as osteochondral lesion in the medial dome of the talus and osteochondroma of the left ankle, without degenerative or traumatic arthritis.  See e.g., June 2011 private treatment records from Mississippi Sports Medicine Center and July 2016 VA compensation examination. 

The Veteran's STRs dated in March 1985 show that he sprained his left foot and was treated for a limp.  There are no further references to any complaints, treatment, or diagnoses pertinent to the left foot.  His STRs dated in November 1985 do document that he dropped a cable on his foot; however, such injury occurred to his right foot rather than claimed left foot.  Separation examination report makes no mention of any left foot or ankle treatment or diagnoses.  

Left foot complaints are not shown in the record until June 2011.  In this regard, treatment records from Mississippi Sports Medicine Center dated in June 2011 show, for the first time, that the Veteran received treatment for his left foot.  A magnetic resonance imaging (MRI) showed evidence of osteochondral lesion in the medial dome of the talus of the left foot.   

In compliance with the Board's April 2016 remand decision, the Veteran underwent a VA foot compensation examination in July 2016.  The examiner indicated that the entire file was reviewed (including the records furnished after the Board's remand) and diagnosed the Veteran with osteochondroma of the left ankle without degenerative or traumatic arthritis.  The examiner opined that he was unable to find evidence that would make it 50 percent or greater probability that the Veteran's current left foot and ankle condition is related to his in-service injury when 200 pounds of data cable fell on his foot.  

The examiner opined that there is no competent medical evidence of record showing that the Veteran's treated limp during service had not resolved or caused any chronic condition; x-rays taken during service were negative for fracture.  The examiner recognized the Veteran's assertion that he has been limping since the in-service injury, but could not comment further on the assertion as limping was not observed from the waiting area to the examination room.  The examiner concluded that it was not possible to state with 50 percent or greater probability that the left foot/ankle condition is related to the in-service injury, which ordinarily an individual would make a full recovery from.  Lastly, the examiner was unable to relate the Veteran's disability to service as the osteochondral lesion in the left foot is "nonspecific." 

In weighing both the competent lay evidence and objective medical evidence, the Board finds that while the Veteran is competent to describe certain incidents and symptoms, he does not have the medical expertise to assess the nexus between these incidents and the current diagnosis.  Moreover, his recent account is inconsistent with, and outweighed by, the other lay and medical evidence more contemporaneous to service and during many years after service separation.  Because of the inconsistencies, the Board does not find the later account of left foot disability as having occurred since service to be credible; therefore, it is of no probative value.

Therefore, while the Board finds that current left foot disability is undisputed, the competent medical evidence does not support a nexus between the in-service incident and the current left foot/ankle disability.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed left foot/ankle disability had its onset during active service or is otherwise related to service.  Most critically, the Veteran's essential contention of a nexus between the current left foot/ankle disability and service has been fully investigated as mandated by the Court's decision in Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Veteran's general lay statements as to etiology are inconsistent with, and outweighed by, the objective medical records finding no nexus between claimed disability and service.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection for Right Shoulder Disability - Analysis

The Veteran also asserts that his right shoulder was dislocated during service when he was clearing ammunition dump during the Gulf War while stationed in Saudi Arabia. 

There is evidence of a current right shoulder disability, variously diagnosed as impingement with a possible labral tear versus rotator cuff injury, shoulder strain, rotator cuff tear, acromioclavicular joint osteoarthritis, and upper extremities weakness and limitation.  See e.g., August 2006 and July 2016 VA compensation examinations, March and April 2005 treatment records furnished by the SSA, and Memphis VAMC treatment records. 

Memphis VAMC treatment records from April 2011 noted a diagnosis of right shoulder impingement with a possible labral tear versus rotator cuff injury.  Additional Memphis VAMC treatment records from May 2011 show that multiple views of the right shoulder were performed and no fracture, dislocation, and no arthritic or degenerative changes were found.  It was also indicated that there was a suspected acute cuff tear.  An MRI showed high signal in the supraspinatus tendon and mild hypertrophic degenerative change of the acromioclavicular joint. 

However, there is no probative evidence of an in-service injury to the right shoulder.  Although STRs dated in April and May 1991 state that the right shoulder was dislocated, the March 1991 STR documenting the actual injury reflects dislocation of the left shoulder with continued rehabilitation of that shoulder, and not the right.  In addition, a VA examiner had the opportunity to review the entire claims file and explained that the STRs do not document a right shoulder condition that would be chronic or longstanding.  Additionally, it was noted that service medical records are not consistent with regards to any right shoulder diagnoses.  Specifically, the examiner noted that medical records referencing the Veteran's right shoulder are more consistent with the diagnosis of a left shoulder traumatic arthritis for which the Veteran is already service-connected for.  Ultimately, the examiner determined that the reference to the right shoulder dislocation was likely a typographical error, and pointed to a STR which reflects "apparently a mix-up with left shoulder."  

The Board also finds that the preponderance of the evidence is against finding that symptoms of osteoarthritis of the right shoulder were "chronic" in service.  The Veteran was not diagnosed with a right shoulder disability until approximately 13 years after discharge from active service.  As discussed above, his STRs do not show any probative evidence of right shoulder complaints, treatment, or symptoms during service and he had a normal clinical evaluation of the right shoulder at separation.  Accordingly, the Board finds that symptoms of right shoulder arthritis were not chronic in service.

Similarly, the Board finds that the preponderance of the evidence is against finding that symptoms of osteoarthritis of the right shoulder were "continuous" after service separation.  His right shoulder arthritis was first diagnosed in July 2016, which was over two decades after separation from service.  The gap of approximately 25 years between service and the onset of osteoarthritis along with the fact that no right shoulder complaints are of record until after suffering a stroke approximately 13 years after service tends to weigh against a finding of continuous symptoms of arthritis after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336  (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection). 

For these reasons, the Board finds that symptoms of right shoulder arthritis were not continuous after service separation.  Moreover, for the reasons expressed directly, above, the Veteran's arthritis of the right shoulder did not manifest to a compensable degree within one year of separation from service.  

Because the evidence shows no chronic symptoms of right shoulder arthritis in service, continuous symptoms of right shoulder arthritis after service separation, or manifestation of arthritis to a compensable degree within one year of service separation, the criteria for service connection for arthritis of the right shoulder on a "chronic and continuous" presumptive basis are not met.  38 C.F.R. §§ 3.303 (b), 3.307, 3.309; Walker, 708 F.3d at 1338-40. 

As to the theory of direct service connection, there is no competent evidence of a nexus between the current right shoulder disability and service.  

The Veteran's Memphis VAMC medical treatment records indicate that he suffered hemorrhagic stroke in October 2004, which caused weakness and limitation of the right side of his body to include limitation of his upper and lower extremities. 
 
The Veteran underwent a VA compensation examination for his shoulders in August 2006 in which the examiner noted that the Veteran's atrophy and decreased symptoms in the right upper extremity were secondary to the stroke the Veteran suffered in October 2004.  The examiner further noted that x-rays of the right shoulder revealed no signs of fracture, dislocation, or boney destructive lesion.  

The Veteran underwent an additional VA examination in July 2016 in which the examiner opined, after a review of the entire claims file, that it was not possible to state with a 50 percent probability or greater that the Veteran's current right shoulder disability is related to an in-service injury.  The examiner further stated that 2014 Magnetic Resonance Imaging (MRI) results which showed "small undersurface tear of the infraspinatus tendon near its attachment to the greater tubercle" could not be tied in to active duty service due to length of time that has passed between service and the diagnosis.  As indicated, the examiner explained that competent medical evidence support that the in-service injury and diagnosis was for the Veteran's left shoulder disability, which is service connected, and not his right shoulder.  The examiner lastly noted that the Veteran asserted that the shoulder is dislocated was his right shoulder and not left, but that the medical evidence does not support such an assertion. 

While the Veteran is competent to describe any injuries he suffered and or treatments he received while on active duty, his recent account is inconsistent with, and outweighed by, the other lay and medical evidence more contemporaneous to service and during many years after service separation.  Specifically, while now the Veteran claims that he had no issues with his left shoulder and it was the right one that was dislocated, he previously claimed and is service-connected for traumatic arthritis of the left shoulder due to the same incident he now claims in his right shoulder.  Because of the inconsistencies, the Board does not find the later lay account of right shoulder disability as having occurred since service to be credible; therefore, it is of no probative value. 

In addition, the Board recognizes the Memphis VAMC medical treatment records dated in August 2010, February 2011, and April 2011 reflect the Veteran's complaints of having had shoulder pain related it to an injury during service.  However, these records are based on the Veteran's lay reports which as noted above, are unsubstantiated and of no probative value.  

To the contrary, the Board finds highly probative the July 2016 opinion, which included a review of the entire claims file, review of x-ray and MRI results, as well as a complete discussion as to the current diagnosis of the Veteran's right shoulder.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the review of the claims file and thoroughness and detail of the opinion).  The examiner provided an etiology opinion with explanatory rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

The record is devoid of any opinion more probative then the July 2016 examiner's opinion on the issue of whether or not the Veteran's currently diagnosed osteoarthritis of the right shoulder was caused by or incurred during service.  
Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed right shoulder disability was present in service or is otherwise related to service or a service-connected disability.  Most critically, the Veteran's essential contention of a nexus between the current claimed disabilities and service and/or a service-connected disability have been fully investigated as mandated by the Court's decision in Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Veteran's general lay statements as to etiology are inconsistent with, and outweighed by, the objective medical records that found no nexus between claimed disabilities and service.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for left foot/ankle disability is denied. 

Entitlement to service connection for right shoulder disability is denied. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


